Citation Nr: 1513796	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO. 13-04 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1976 to February 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). In this case, in the September 2012 examination report the examiner indicated that the claims file was not reviewed, and instead only the enlistment examination, separation examination, and VA treatment records were reviewed. Based on this the examiner indicated in service symptoms did not warrant a diagnosis of sleep apnea. In the October 2012 addendum opinion the examiner indicated the claims file had previously been reviewed, even though it was clearly indicated that it had not been. The examiner again noted that after review in-service symptoms did not support a diagnosis of sleep apnea. 

First, neither opinion addresses pertinent lay evidence of record, specifically a January 2012 statement from the Veteran's wife indicating snoring, daytime sleepiness and sleep disturbances during service. The failure to address relevant lay evidence renders an opinion inadequate. See Dalton v. Peake, 21 Vet. App. 23 (2007). Second, this failure to address the lay statements also potentially indicates neither opinion was based on a review of the entire claims file. As it is unclear whether the opinions of record are based on a complete review of the evidence and they do not address relevant lay evidence, the Board must remand the claim for a new examination with a different VA examiner to determine the nature and etiology of the Veteran's sleep apnea.

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's sleep apnea, other than the examiner who conducted the September 2012 examination. The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's sleep apnea was incurred or aggravated in service?

A detailed rationale for the opinion must be provided. In providing the opinion the examiner should address the lay evidence of record, specifically the January 2012 lay statement from the Veteran's ex-wife reporting snoring, sleep disturbance, and other symptoms in service.

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).


